—In a matrimonial action in which the parties were *478divorced by judgment entered March 20, 1992, the plaintiff appeals from an order of the Supreme Court, Nassau County (Kutner, J.), dated December 19, 1996, which granted the defendant’s motion for downward modification of his child support obligation.
Ordered that the order is affirmed, with costs.
The defendant met his burden of establishing an “unanticipated and unreasonable change in circumstances” and that the change was “substantial” (see, Ruggiero v Ruggiero, 173 AD2d 595; Praeger v Praeger, 162 AD2d 671). The defendant’s hearing testimony, which indicated that following his execution of the stipulation of settlement, he sustained an injury to his elbow which terminated his career as a major league baseball player, and that he was now employed only as a part-time baseball coach, satisfied this standard. Miller, J. P., Ritter, Sullivan, Santucci and McGinity, JJ., concur.